DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 18 & 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piha et al. (US 2017/0266456) in view of Sullivan et al. (US 2016/0067514).
The applied reference has a common assignee, West Affum Holdings, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Piha et al. discloses;

1. An apparatus comprising (e.g., via the disclosed wearable defibrillation system): a support structure, the support structure (e.g., element 170) configured to be worn by a person; a plurality of electrodes (e.g., elements 104/108/204/208) included in the support structure, the plurality of electrodes configured to receive electrocardiogram (ECG) signals from the person; a wearable cardioverter defibrillator (WCD) (e.g., element 100/200) communicatively coupled to the plurality of electrodes and included in the support structure, the WCD configured to detect a cardiac event based on the ECG signals (e.g., via the disclosed detection module 232), the cardiac event being at least one of ventricular fibrillation (VF) or ventricular tachycardia (VT) (e.g., via the disclosed detection module 232), prepare the WCD to deliver an electrical shock to the person, prompt and abort delivery of electrical shock by the WCD in response to a measurement received within a predetermined period {e.g., [0027]-[0030], [0033]-[0037], [0045]-[0050] & (Figs 1-2)}.

2. The apparatus of claim 1, wherein the support structure comprises a garment {e.g., [0027] & (Fig.1 )}.

3. The apparatus of claim 1, wherein the blood oxygen saturation level device comprises a pulse oximeter sensor (e.g., [0036]-[0037]).


5. The apparatus of claim 1, wherein the blood oxygen saturation level device is configured to receive power from the WCD (e.g., via the disclosed detection module 232 being powered from the power source 240 and energy storage module 250, see Fig 2).



18. The apparatus of claim 16, wherein the blood oxygen saturation level device includes a display [e.g., 0034].


23. The apparatus of claim 1, wherein the WCD and the blood oxygen saturation level device are configured to be modular (e.g., [0036]-[0037]).

24. A method for identifying a person by a wearable cardioverter defibrillator (WCD) the method comprising (e.g., via the disclosed user interface that helps in providing an external defibrillator that is intended for a patient who would be wearing it): receiving, at a processor included in the WCD, an indication of a first health related data from a first healthcare device; receiving, at the processor included in the WCD, an indication of a second health related data from a second healthcare device: correlating, by the processor, the indication of the first health related data with the second health related data: storing, at a storage medium included in the WCD, the correlated indications of the first health related data and the second health related data; and determining, by the processor included in the WCD, an identity of a person based, at least in part, on the stored correlated indications (e.g., [0033]-[0034], [0039], [0048]-[0050] & [0054]).

25. The method of claim 24 further comprising: receiving, at the processor, a plurality of subsequent indications of the first health related data from the first healthcare device: receiving, at the processor, a plurality of subsequent indications of the second health related data from the second healthcare device: correlating, by the processor, the plurality of subsequent indications of the first health related data with the plurality of subsequent indications of the second health related data: storing, at the storage medium, the correlated plurality of subsequent indications; and confirming, by the processor, the identity of the person based, at least in part, on the stored correlated plurality of subsequent indications (e.g., [0033]-[0034], [0039], [0048]-[0050] & [0054]).
	Piha et al. discloses the claimed invention having an apparatus comprising a support structure, a plurality of electrodes included in said support structure and a wearable cardioverter defibrillator configured to detect a cardiac event based received ECG signals except wherein said apparatus further comprises a  blood oxygen saturation level device included in said support structure in which the WCD is prepared to deliver and/or abort an electrical shock based on the blood oxygen saturation level.  Sullivan et al. teaches that it is known in the art to utilize a WCD system including one or more transducers to sense patient parameters and render physiological inputs that assist in a shock/no shock determination, wherein said system further makes shock/no shock determinations from input parameters such as blood oxygen saturation measurements and a discharge circuit controls the discharge of electrical charge through the client based on criteria that is directly associated with said parameters {e.g., [0068]-[0071], [0121]-[0125] & (Fig 9)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus as taught by Piha et al. with the use of the one or more transducer and integrated shock/no shock determination as taught by Sullivan et al. since such a modification would provide a support structure, a plurality of electrodes included in said support structure and a wearable cardioverter defibrillator configured to detect a cardiac event based received ECG signals wherein said apparatus further comprises a blood oxygen saturation level device included in said support structure in which the WCD is prepared to deliver and/or abort an electrical shock based on the blood oxygen saturation level for providing the predictable results pertaining to effectively making a shock/no shock determination based on available data and specific criteria set derived from a patient parameter, such as a client’s current blood oxygen saturation levels (e.g., Sullivan, [0121]-[0125]).
Claims 10-15 & 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piha et al. (US 2017/0266456) and Sullivan et al. (US 2016/0067514), as applied to claims 1-3, 5, 18 & 23-25, further in view of Kaib et al. (US 2017/0143977).

Piha/Sullivan et al. discloses the claimed invention having an apparatus comprising a support structure, a wearable defibrillator device (WCD) and a blood oxygen saturation level device included in the support structure except wherein said blood oxygen saturation level device having a cover configured to facilitate access to a sensor recessed into the support structure, i.e. an integrated-pocket, and/or can be attachable to and detachable from the support structure, i.e. hook/loop fasteners, magnets, etc.  Kaib et al. teaches the use of a wearable cardiac device including a garment worn about a torso of a patient including a plurality of separate and distinct module integrated into the garment including at least one sensing electrode, i.e. configured to monitor blood oxygen, wherein said garment further comprises a pocket (e.g., element 704) to receive to the module, a flap (e.g., element 706) that is secured to cover the opening of the pocket by hook-and-loop fasteners (e.g., element 702) {e.g., [0112]-[0113], [0139], [0151], [0206]-[0207] & (Figs 7AD)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus as taught by Piha et al. with the use of the finger-accommodating having a flap-cover as taught by Kaib et al,. since such a modification would provide the an apparatus comprising a support structure, a wearable defibrillator device (WCD) and a blood oxygen saturation level device included in the support structure wherein said blood oxygen saturation level device having a cover configured to facilitate access to a sensor recessed into the support structure, i.e. an integrated-pocket, and/or can be attachable to and detachable from the support structure, i.e. hook/loop fasteners, magnets, etc. for providing the predictable results pertaining to removably secure a module a sensor module to the garment to make more accommodating {e.g., [0112]-[0113], [0139], [0151], [0206]-[0207] & (Figs 7AD)}. 

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) as to why the argument is not persuasive:
             The applicant argues that the primary reference, Piha, fails to disclose, suggest and/or teach the claimed invention since the reference is silent in regards to identifying a person based on the stored correlated indications.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Piha et al. discloses that the external defibrillator is “intended” for a patient who would be wearing it, which can be designated by a user interface (e.g., element 270) in which said user and user interface can use perceivable indications, i.e. images and/or voice, and various controls, i.e. keyboards, microphone, etc., wherein said features can also be directly associated system identification (e.g., [0034]-[0035] & [0039]) therefore providing the claimed identification of a person based on correlated indications that are further provided via the disclosed user interface.  Note that the applicant does not explicitly specify how the processor of the WCD “identifies” the person.

Applicant’s arguments with respect to claim(s) 1-3, 5, 10-15 & 18-23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Please see the above action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792